Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00015-CV
____________
 
TONY HERNANDEZ AND GARY GIBSON,
Appellants
 
V.
 
NATIONAL RESTORATION TECHNOLOGIES, LLC., TRAVELERS
PROPERTY CASUALTY INSURANCE COMPANY AND 
TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, Appellees
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 02-48769
 

 
M E M O R
A N D U M  O P I N I O N




This is
an appeal from a judgment signed October 3, 2005.  The clerk=s record was filed on February 22,
2006.  No reporter=s record has been filed in this case.   The official court
reporter for the 55th District Court informed this Court that appellants had
neither requested nor made arrangements for payment for the reporter=s record.  On April 27, 2007, the
clerk of this court notified appellants that we would consider and decide those
issues that do not require a reporter=s record unless appellants, within 15
days of notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c). 
Appellants filed no reply. 
Accordingly,
on May 31, 2007, this Court issued an order stating that unless appellants
submitted their brief, on or before July 2, 2007, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellants filed no response.
The
appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.